Citation Nr: 1413254	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee tendonitis.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee tendonitis.

3.  Entitlement to an initial compensable disability evaluation for residuals of a left fifth metatarsal fracture, status post open reduction and internal fixation (ORIF).

4.  Entitlement to an initial compensable disability evaluation for dishydrotic eczema.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to November 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In September 2010, the RO granted higher initial ratings for left and right knee tendonitis. The Veteran continues to appeal for higher ratings. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to higher initial ratings for left and right tendonitis, residuals of a left fifth metatarsal fracture, and dishydrotic eczema. 

The Veteran was last afforded a VA medical examination of her disabilities in October 2009, more than four years ago.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be afforded a new VA examination of her bilateral knee and left foot disabilities, as well as of his eczema.  

Additionally, no VA outpatient treatment records more recent than March 2011 have been associated with the Veteran's claims folder.  Accordingly, all the Veteran's VA treatment records, through the present, should be associated with the Veteran's claims file.  


Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's VA treatment records from March 2011 through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examinations of her left and right knee tendonitis, residuals of a left fifth metatarsal fracture, and dishydrotic eczema.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of her disabilities upon her ordinary activities, if any.

Additionally, the examiners are also reminded to consider the Veteran's lay statements regarding the nature and onset of her disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiners, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examinations.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

